               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY


 ALAN D. GARRETT,                   HONORABLE JEROME B. SIMANDLE

                Petitioner,                Civil Action
                                         No. 17-3254 (JBS)
      v.
                                     [Crim. No. 11-242 (JBS)]
 UNITED STATES OF AMERICA,

                Respondent.                   OPINION



APPEARANCES:

Alan D. Garret, Petitioner pro se
#63176050
Schuylkill
Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 759
Minersville, PA 17954

Sara Aliya Aliabadi, Assistant United States Attorney
OFFICE OF THE U.S. ATTORNEY FOR THE DISTRICT OF NEW JERSEY
401 Market Street, 4th Floor
P.O. Box 2098
Camden, NJ 08101
     Attorney for Respondent

SIMANDLE, District Judge:

I.   INTRODUCTION

     Petitioner Alan D. Garrett (“Garrett”) pled guilty to a one-

count Indictment for being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g) on October 4, 2011. On January 26,

2012, the undersigned sentenced him to 77 months imprisonment, to

be followed by 3 years of supervised release. Shortly after he
completed his initial term of imprisonment, Garrett violated the

terms   of    his    supervised    release       and   was   sentenced         for   that

violation on December 12, 2016.1 Garrett now seeks to vacate, set

aside, or correct the sentence for violating supervised release

imposed on December 12, 2016, pursuant to 28 U.S.C. § 2255.

[Garrett v. United States, Civ. No. 17-3254 (D.N.J.) at Docket

Item 1 (the “Motion”).] Through various letters and a so-called

“Amended Petition” [id. at Docket Item 34], Garrett also seeks to

vacate,      set    aside,   or   correct     the   sentence   for       his    initial

conviction imposed on January 26, 2012. For the reasons explained

below, the Court will deny Garrett’s initial Motion challenging

his 2016 sentence for violation of supervised release, while

Garrett’s “Amended Petition” and related filings challenging his

2012 conviction and sentence will be dismissed as an unauthorized

second or successive petition under Section 2255(h).

II.   FACTUAL BACKGROUND AND PROCEDURAL BACKGROUND

      On October 4, 2011, Garrett pled guilty to a single count

Indictment     for    being   a   felon     in   possession    of    a    firearm     in

violation of 18 U.S.C. § 922(g). [United States v. Garrett, Crim.

No. 11-242 (D.N.J.) at Docket Items 25 & 27.] The undersigned

sentenced Garrett at the bottom of the advisory guidelines range

to 77 months imprisonment, to be followed by 3 years of supervised



1    After he finished serving this sentence, Garrett subsequently
violated his supervised release two more times, as described below.
                                          2
release, and entered the final Judgment of conviction on January

26, 2012 (“the January 26, 2012 Judgment”). [Id. at Docket Items

28 & 29.] Mr. Michael N. Huff, Esq. subsequently filed a notice of

appeal on behalf of Garrett, United States v. Garrett, App. No.

12-1338 (3d Cir.), which the Third Circuit denied, United States

v. Garrett, 507 F. App’x 139 (3d Cir. 2012), affirming the January

26, 2012 Judgment.

     On January 2, 2013, Garrett timely filed a petition under 28

U.S.C. § 2255 challenging the January 26, 2012 Judgment on the

basis that his 2012 sentence was invalid because, inter alia, the

Court lacked jurisdiction, he was actually innocent, his counsel

was ineffective, essential elements of the offense were missing,

unlawfully obtained evidence was used, there were Speedy Trial Act

violations, and he was entitled to a downward departure. [United

States v. Garrett, Civ. No. 13-27 (D.N.J.) at Docket Item 1.] The

undersigned denied this § 2255 petition because Garrett had waived

his right to petition for § 2255 relief in his plea agreement and,

in any event, none of his arguments had merit. Garrett v. United

States, 2014 WL 1334213 (D.N.J. Apr. 2, 2014).

     On May 9, 2016, Garrett began serving his term of supervised

release. [Garrett, Crim. No. 11-242 (D.N.J.) at Docket Item 40.]

A little more than one month later, Garrett was charged in state

court with aggravated assault, possession of a weapon for unlawful

purposes, and possession of a weapon by a convicted felon. [Id.]

                                3
Subsequently, those charges were dropped in exchange for Garrett

pleading   guilty     to     hindering       apprehension.   [Id.]     The    U.S.

Probation Office petitioned for a violation of his supervised

release because Garrett had “commit[ted] another federal, state,

or local crime” while under supervision. [Id.] On November 22,

2016,   Garrett’s     probation      officer      subsequently      amended   the

petition, further clarifying the charge in Violation No. 1. [Id.

at Docket Item 47.] A second amended petition was endorsed and

filed November 23, 2016 [Docket Item 50], adding Violation No. 2,

charging Garrett with violating supervised release by possession

of a firearm in connection with the events of Violation No. 1.

      Garrett, represented by counsel, pled not guilty to the second

amended petition, and the Court convened the final hearing on

December 8, 2016. [Docket Item 53.] The Government, represented by

AUSA Aliabadi, dismissed Violation No. 2 and proceeded to offer

evidence on Violation No. 1. (Tr. 12/8/16 [Docket Item 58] at 2-

3.) The evidence showed that Garrett was convicted in New Jersey

Superior   Court    of     hindering     his    detention,   apprehension,     or

investigation, in violation of N.J.S.A. § 2C:20-3b(1), on November

16, 2016, arising out of the charged incident on June 6, 2016,

while under the supervision of this Court. Mr. Garrett spoke at

the   hearing,     arguing    that     the     Probation   Office    abused   its

discretion in charging what he considered a “technical violation”

and that the condition of supervision (that “you shall not commit

                                         4
another federal, state, or local crime”) was impermissibly vague.

The Court addressed and rejected these concerns, and found that

the Government proved Garrett’s guilt of Violation No. 1 of the

second amended petition, in an oral opinion. (Tr. 12/8/16 at 16:12

to 20:18.) The undersigned then sentenced Garrett to a term of

imprisonment of 12 months and 1 day, to be followed by a term of

23 months of supervised release, and entered Judgment against

Garrett for violating his supervised release on December 12, 2016

(“the VOSR Judgment”).2 [Id. at Docket Item 54.]




2    While not directly relevant to this challenge to his first
violation of supervised release herein [Garrett, Civ. No. 17-3254
(D.N.J. at Docket Item 1], the Court notes that Garrett began
serving his second term of supervised release on September 29,
2017. [Garrett, Crim. No. 11-242 (D.N.J.) at Docket Item 70.] About
one month later, Garrett violated a special supervision condition
and, again, his probation officer petitioned the undersigned for
a violation of his supervised release. [Id.; see also id. at Docket
Item 86.] On December 1, 2017, the undersigned entered Judgment
against Garrett for violating his supervised release and sentenced
him to a term of imprisonment of 4 months, to be followed 1 year
of supervised release. [Id. at Docket Item 89.]

Garrett began his third term of supervised release on March 14,
2018, but was arrested the following day for possession of a
controlled dangerous substance (“CDS”), possession of CDS/
marijuana over 50 grams, maintaining/operating CDS production,
manufacture/distribution of CDS/heroin, manufacture/distribution
of CDS, and possession with intent to distribute CDS. [Id. at
Docket Item 106.] In an amended petition filed May 31, 2018, four
violations were charged and after a final hearing the Court found
him guilty of violation Nos. 1, 2 & 4 on November 15, 2018. [Id.
Docket Item 119.] On November 16, 2018, the undersigned entered
Judgment against Garrett for violating his supervised release and
sentenced him to a term of 13 months imprisonment with no further
supervision to follow. [Id. at Docket Item 120.]
                                5
       Garrett timely filed a notice of appeal of the VOSR Judgment.

[Id. at Docket Item 55.] In that appeal, Garrett argued to the

Third   Circuit,      inter    alia,    that:      (1)   under     New   Jersey    law,

hindering apprehension is a disorderly persons offense and not a

crime; (2) the terms of Garrett’s supervised release were vague;

(3) the probation officer abused her discretion because Garrett

did not intentionally breach the officer’s trust and that Garrett

“act[ed] with proper care and caution;” and (4) that the resulting

one-year-and-one-day sentence imposed by the District Court was

unreasonable. [United States v. Garrett, App. No. 16-4320 (3d

Cir.), Documents filed by Garrett dated May 5, 2017 and May 22,

2017.] On June 19, 2018, the Third Circuit addressed each of

Garrett’s arguments, denied his appeal on the merits, and affirmed

the VOSR Judgment that Garrett now challenges. United States v.

Garrett, 737 F. App’x 643 (3d Cir. 2018).

       On May 8, 2017, Garrett filed the present Motion pursuant to

28 U.S.C. § 2255. [Garrett, Civ. No. 17-3254 (D.N.J.) at Docket

Item    1.]   This    §    2255   motion        challenges   his    conviction      and

confinement     for       violation    of   supervised       release     imposed    on

December 12, 2016 (i.e., the VOSR Judgment), arguing that the Court

failed to grant a downward departure for time served from June 23,

2016 to November 16, 2016 under U.S.S.G. § 5K2.23. [Id. at 3-4.]

Garrett also objected to the condition imposed upon his future

supervised release requiring drug and alcohol testing. [Id. at 4.]

                                            6
      On November 21, 2017, the Court alerted Garrett of his rights

under United States v. Miller, 197 F.3d 644 (3d Cir. 1999),

notified Garrett that he may have his pleading ruled upon as filed

or “withdraw his pleading and file an all inclusive Section 2255

Petition including any and all potential claims, subject to the

one (1) year period described by the Antiterrorism Effective Death

Penalty Act [AEDPA] in 28 U.S.C. § 2255,” and instructed Garret

that he had “forty-five (45) days from today’s date within which

to advise the Court as to your decision. If you fail to notify the

Court, your pleading and motion will be ruled upon as filed.”

[Garrett, Civ. No. 17-3254 (D.N.J.) at Docket Item 9] (emphasis in

original). The deadline for Miller amendments thus expired on

January 5, 2018. Garrett subsequently filed several letters on the

docket [see, e.g., id. at Docket Items 11, 16, 17, 20, 21 & 31],

challenging the validity of the initial January 26, 2012 Judgment

(as opposed to the VOSR Judgment at issue in the Motion), which

the   Court   construes   as   support   for   a     separate     Section   2255

challenge, as discussed below.

      On July 20, 2018, the Court ordered the Government to file an

Answer within 45 days “which responds to the allegations of the

Motion by each paragraph and subparagraph” and “accompanied by

certified copies of all indictments and/or charges, transcripts,

trial   briefs,   appendices,    opinions,     and    any   and    all   related

documents in the proceedings.” [Id. at Docket Item 33.]

                                    7
     A week later, on July 27, 2018, without seeking leave of

Court, Garrett filed a so-called “Amended Petition” pursuant to 28

U.S.C. § 2255(h)(2). [Id. at Docket Item 34.] In this unauthorized

“Amended Petition,” Garrett cites Johnson v. United States, 135

S.Ct. 2551 (2015) and Mathis v. United States, 136 S.Ct. 2243

(2016), and argues, inter alia, that his prior conviction for

burglary, which served as a basis for the underlying felon-in-

possession conviction to which Garrett pled guilty in October 2011,

no longer qualifies as a “crime of violence” under the residual

clause of U.S.S.G. § 2K2.1(a)(2). Therefore, Garrett argues his

base offense level for his January 26, 2012 sentence should be 12

instead of 24. He further asserts his counsel was ineffective for

failing to object to the heightened base offense level at the time

of sentencing.

     After the Court granted the United States several extensions

of time to respond to the Motion [Garrett, Civ. No. 17-3254

(D.N.J.)   at   Docket   Items   36   &   40],   the   Government   filed   an

opposition brief. [Id. at Docket Item 41.] Garrett has filed a

Reply to the Government’s opposition brief [id. at Docket Item

43], and several letters demanding adjudication. [Id. at Docket

Items 44, 46 & 49.]

III. DISCUSSION

     Garrett’s Motion challenges the VOSR Judgment imposed on

December 12, 2016. Since the unauthorized “Amended Petition” was

                                      8
filed without leave of Court more than 45 days after the Miller

Order and because it challenges the January 26, 2012 Judgment

(rather than the VOSR Judgment at issue in the Motion), the

“Amended Petition” and letters Garrett filed in support thereof

must be treated as a separate Section 2255 challenge. See 28 U.S.C.

§ 2255 Rule 2(d) (“A moving party who seeks relief from more than

one judgment must file a separate motion covering each judgment.”).

Accordingly, the Court will first consider the initial Motion

addressing Garrett’s challenge to his sentence for violating the

conditions of his supervised imposed on December 12, 2016, before

turning to the “Amended Petition” and related filings challenging

the underlying conviction of January 26, 2012.

     To the Court’s dismay, the Government’s brief fails to mention

anywhere Garrett’s previously-filed § 2255 petition regarding his

2012 Judgment, which as discussed was decided in 2014 and deprives

this Court of jurisdiction over the “Amended Petition” and related

filings. Nor does the Government’s brief include most of the

relevant procedural history, including Garrett’s 2016 conviction

for violating supervised release that is the subject of Garrett’s

initial   Motion,   and   its   affirmance   on   appeal.   In   fact,   the

Government’s brief fails to address any of the arguments raised by

Garrett in the initial Motion and responds only to the arguments

raised in Garrett’s unauthorized “Amended Petition.” The “Amended

Petition” that the Government addresses was not even filed until

                                    9
July 27, 2018, and did not exist when the Court entered its Order

requiring an Answer to the original petition on July 20, 2018.

Therefore, the operative Motion in this § 2255 petition concerns

itself with the challenge raised to Garrett’s sentencing for

violation of supervised release on December 12, 2016, and the

grounds raised consist only of those raised in the original motion

of May 8, 2017 and any amendment timely submitted under Miller on

or before January 5, 2018. None of this has been addressed by the

Government for reasons that cannot be explained, especially in

light of the fact that AUSA Aliabadi presented the Government’s

case at the VOSR hearing on December 8, 2016 that is now under

review. Notwithstanding the Government’s plainly-deficient brief,

the Court decides both the Motion and so-called “Amended Petition”

at   this    time,       without   requesting    further    briefing   from     the

Government, to ensure that these matters are timely-resolved.3

      A.     The Motion [Docket Item 1]

      “It has been held by the Court of Appeals for the Third

Circuit     that     a    section 2255 motion     generally    ‘may    not    [be]

employed to relitigate questions which were raised and considered

on direct appeal.’” Ciocan v. United States, 2010 WL 1068228, at

*3   n.2    (W.D.    Pa.    Mar.   18,   2010)   (quoting    United    States    v.



3    The existing Court record, coupled with Garrett’s initial
petition and relevant amendments, is more than sufficient to
adjudicate his initial § 2255 Motion attacking his VOSR conviction
and sentence.
                                         10
DeRewal, 10 F.3d 100, 105 (3d Cir. 1993); see also White v. United

States, 371 F.3d 900, 901-03 (7th Cir. 2004) (holding that a §

2255 petitioner is not permitted to “relitigate in a collateral

proceeding an issue that was decided on his direct appeal”).

Similarly, the doctrines of collateral estoppel and res judicata

generally preclude any party from relitigating issues or claims

that have been adjudicated by a court of competent jurisdiction.

See Montana v. United States, 440 U.S. 147, 153-54 (1979).

     The arguments Garrett advances in the Motion were considered

and rejected by the Third Circuit in Garrett, App. No. 16-4320 (3d

Cir.). Indeed, the Motion is virtually identical to a document

Garrett filed in support of that appeal on May 5, 2017, labeled

“Supplemental Petition under 2255(h)(2).” [Compare id. at Docket

Item 1, with Garrett, App. No. 16-4320 (3d Cir.), Document filed

by Garrett dated May 5, 2017.] The Third Circuit has denied

Garrett’s appeal and affirmed the VOSR Judgment. Garrett, 737 F.

App’x at 646-48. Garrett has raised no new issues in the Motion

with respect to that 2016 Judgment. Accordingly, the Motion will

be denied.

     B.   The “Amended Petition” [Docket Item 34] and Related
          Filings

     As in all matters, this Court must first determine whether it

has jurisdiction to address the “Amended Petition” under § 2255

attacking the 2012 Judgment of conviction. As described above,


                               11
Garrett untimely filed the so-called “Amended Petition” seeking to

vacate, set aside, or correct the initial January 26, 2012 Judgment

pursuant to 28 U.S.C. § 2255(h)(2). [Garrett, Civ. No. 17-3254

(D.N.J.) at Docket Item 34.] He also filed several letters [see,

e.g., id. at Docket Items 3, 11, 16, 17, 20, 21 & 31], which the

Court considers as additional support for Garrett’s § 2255 petition

to vacate, set aside, or correct the January 26, 2012 Judgment. In

these filings, which the Court construes liberally in light of

Garrett’s pro se status, Garrett essentially argues that Johnson

and/or Mathis sets forth a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable, and that this new rule supports

vacating,   setting   aside,   or   correcting   the   January   26,   2012

Judgment. The Court lacks jurisdiction to consider such a claim,

which is a second or successive § 2255 petition, as now explained.

     Through the Anti-Terrorism and Effective Death Penalty Act of

1996 (“AEDPA”), Congress imposed a stringent gatekeeping provision

which limited a prisoner’s ability to file “second” or “successive”

§ 2255 habeas petitions. See 28 U.S.C. §§ 2244(a), 2255(h). That

is, before a second or successive § 2255 petition can be heard by

the sentencing court, the petition must be certified by the Court

of Appeals as containing:

     (1)    newly discovered evidence that, if proven and
            viewed in light of the evidence as a whole, would
            be sufficient to establish by clear and convincing

                                    12
           evidence that no reasonable factfinder would have
           found the movant guilty of the offense; or

     (2)   a new rule of constitutional law, made retroactive
           to cases on collateral review by the Supreme Court,
           that was previously unavailable.

28 U.S.C. § 2255(h). In other words, before a second or successive

§ 2255 motion may be filed in the district court, the applicant

must move in the appropriate court of appeals, here the Third

Circuit, for an order authorizing the district court to consider

the motion.

     With respect to the January 26, 2012 Judgment, Garrett filed

a first § 2255 petition on January 2, 2013, Garrett, Civ. No. 13-

27 (D.N.J.), which the undersigned denied on the merits, Garrett,

2014 WL 1334213 (D.N.J. Apr. 2, 2014). Because the Amended Petition

and related filings seek to vacate, set aside, or correct that

same Judgment pursuant to § 2255, Garrett’s petition (his so-

called   “Amended   Petition”)   is   second   or   successive.   Garrett

requested,4 but has not yet received, permission from the Third


4    Garrett claims he received permission from the Third Circuit
to file a Johnson petition in the district court under 28 U.S.C.
2255(h)(2) in Garrett, App. No. 16-4320 (3d Cir.). [Garrett, Civ.
No. 17-3254 (D.N.J.) at Docket Item 48.] This claim is demonstrably
false. As noted above, in that appeal, the Third Circuit simply
denied Garrett’s direct appeal and affirmed the VOSR Judgment.
Garrett, 737 F. App’x 643 (3d Cir. 2018). Garrett, whether pro se
or not, should stop making misrepresentations to the Court.

In fact, on February 6, 2018, Garrett filed an application with
the Third Circuit for leave to file a second or successive petition
pursuant to 28 U.S.C. 2244(b). In re Alan D. Garrett, App. No. 18-
1202 (3d Cir.). On July 19, 2018, however, Garrett filed a letter
                                  13
Circuit to file such a petition with respect to the January 26,

2012.   Therefore,   the   Court   lacks   jurisdiction   to   consider

Garrett’s claims. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h).

     If a second or successive petition is filed in the district

court without an order from the appropriate court of appeals, the

district court may dismiss for want of jurisdiction or “shall, if

it is in the interest of justice, transfer such action . . . to

any other such court in which the action . . . could have been

brought at the time it was filed.” 28 U.S.C. § 1631; see also

Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002), cert.

denied, 540 U.S. 826 (2003) (“When a second or successive habeas

petition is erroneously filed in a district court without the

permission of a court of appeals, the district court's only option

is to dismiss the petition or transfer it to the court of appeals

pursuant to 28 U.S.C. § 1631.”).

     In this case, the Court does not find that it is in the

interest of justice to transfer Garrett’s “Amended Petition” to

the Third Circuit because his successive § 2255 petition is in any




in that case asking the Third Circuit to close the docket, and the
case was subsequently dismissed pursuant to Fed. R. App. P. 42(b).
Id.

The Court additionally notes that Garrett filed a petition for
writ of mandamus in the Third Circuit on July 6, 2018. In re
Garrett, Ap. No. 18-2516 (3d Cir.). That case was dismissed by the
Third Circuit on August 30, 2018, due to Garrett’s failure to
comply with Fed. R. App. P. 21.
                                   14
event untimely. In the “Amended Petition,” Garrett argues that his

sentence should be vacated, corrected, or set aside under Johnson

and/or Mathis. Under 28 U.S.C. § 2255(f)(3), the one-year statute

of limitations runs “from the latest of . . . [t]he date on which

the right asserted was initially recognized by the Supreme Court

and made retroactively applicable to cases on collateral review.”

Moreover, the Supreme Court has recognized that § 2255(f)(3)’s

limitation period runs from the date the Supreme Court recognizes

the new right, not the date the new right is made retroactive. See

Dodd v. United States, 545 U.S. 353, 357-58 (2005). Thus, the

statute of limitations ran on Garrett’s Johnson argument on June

25, 2016, and he untimely filed his § 2255 petition (in the form

of the “Amended Petition”) on July 27, 2018. Moreover, “[t]he

Supreme   Court   has   never   held   that   Mathis   .   .   .   appl[ies]

retroactively to cases on collateral review, nor do any combination

of Supreme Court precedents dictate the retroactivity of [that

case].” United States v. Peppers, 899 F.3d 211, 229 (3d Cir. 2018).

As such, Garrett does not appear able to meet the standard under

§ 2255(h) for bringing a second or successive petition, and thus

the interests of justice do not warrant transfer of this case to

the Third Circuit to consider whether such authorization would be

granted. This decision not to transfer the petition in no way

precludes Garrett from seeking permission from the Third Circuit

himself pursuant to §§ 2244(b) and 2255(h)(2), should he so choose.

                                   15
     C.   Certificate of Appealability

     AEDPA provides that an appeal may not be taken to the court

of appeals from a final order in a § 2255 proceeding unless a judge

issues a certificate of appealability on the ground that “the

applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). The United States

Supreme Court held in Slack v. McDaniel that “[w]hen the district

court denies a habeas petition on procedural grounds without

reaching the prisoner's underlying constitutional claim, a COA

should issue when the prisoner shows, at least, that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was

correct in its procedural ruling.” 529 U.S. 473, 484 (2000). This

Court denies a certificate of appealability because jurists of

reason would not find it debatable that denial of the Motion or

dismissal of the “Amended Petition” and related filings is correct.




                                16
IV.   CONCLUSION

      For the foregoing reasons Garrett’s Motion challenging his

2016 VOSR conviction will be denied and the “Amended Petition” and

related filings challenging his 2012 conviction will be dismissed

for lack of jurisdiction. An accompanying Order will be entered.




May 6, 2019                         s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                               17
